                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

ELIZABETH DILLARD,                          )        CASE NO. 1:18CV1567
on behalf of A.D.,                          )
                                            )
                    Plaintiff,              )
                                            )        MAGISTRATE JUDGE
                    v.                      )        JONATHAN D. GREENBERG
                                            )
NANCY A. BERRYHILL,                         )
           Acting Commissioner              )        JUDGMENT
           of Social Security,              )
                                            )
                    Defendant.

      Consistent with this Court’s contemporaneously filed Memorandum of Opinion and

Order, the Commissioner’s final decision is AFFIRMED.

      IT IS SO ORDERED.


                                                 s/Jonathan D. Greenberg
                                                Jonathan D. Greenberg
                                                United States Magistrate Judge
Date: May 6, 2019




                                            1
